The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	The amendment filed on 7-13-2022 is acknowledged. Claim 2 has been amended. Claims 1 and 3 have been canceled. Claims 4-9 have been added. Claims 2 and 4-9 are pending and currently under examination.

Claim Objections
	The objection to claims 1 and 3 for the improper recitation of genus/species names is withdrawn. Cancellation of said claims has rendered the objection moot.

Claim Rejections Withdrawn
The rejection of claims 1-3 under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon (product) without significantly more is withdrawn in light of the cancellation of claims 1 and 3 and the amendment of claim 2.
The rejection of Claims  under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement (biological deposit) requirement is withdrawn in light of the cancellation of claims 1 and 3 and Applicant’s statement regarding public availability. 
The rejection of claim 1 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being rendered vague and indefinite by the use of the phrase “… represented by SEQ ID NO:1” is withdrawn. Cancellation of said claim has rendered the rejection moot.
The rejection of claim 2 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being rendered vague and indefinite by the use of the phrase “…a medium composition derived from the strain of claim 1…” is withdrawn in light of the amendment thereto.

Claim Rejections Maintained
Claims 2 and 4-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement for essentially the reasons set forth in the rejection of claims 2-3. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Applicant argues:
1.  Independent claim 2 has been amended to recite how the composition is for Chinese cabbage soft rot disease cause by Erwinia sp.
Applicant’s arguments have been fully considered and deemed non-persuasive. 
	With regard to Point 1, the amendment is insufficient to overcome the rejection as there is still no correlation between structure (makeup of the claimed composition) and its claimed function (a biopesticide against Chinese cabbage soft rot disease cause by Erwinia sp.). Contrary Applicant’s assertion, the specification does not provide proper description of extracts of culture supernatants of Paenibacillus elgii AM-67 that have efficacy as a biopesticide against Chinese cabbage soft rot disease cause by Erwinia sp.). The specification clearly discloses that that supernatant extracts need to be tested for antibacterial activity (but is silent with regard to silent with regard to any chloroform extractions) with the claimed biopesticide activity). 

The instant claims are drawn to biopesticide compositions against Chinese cabbage soft rot disease cause by Erwinia sp. wherein said compositions comprise an extract from the supernatant of Paenibacillus elgii AM-67. The specification discloses the use of culture supernatant resulting from the culturing of Paenibacillus elgii AM-67 in medium supplemented with 3% glucose, 3% yeast extract and 5% NaCl to treat Chinese cabbage soft rot disease caused by Erwinia. Said bacterial supernatant meets the written description provision of 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph. However, the aforementioned claims are drawn to supernatant extracts against not only Chinese cabbage soft rot caused by Erwinia sp.. None of these supernatant extracts meet the written description provision of 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, since the specification is silent as to what “component(s)” is required for a given supernatant extract to be effective against Chinese cabbage soft rot. To fulfill the written description requirements set forth under written description provision of 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, the specification must describe at least a substantial number of the members of the claimed genus, or alternatively describe a representative member of the claimed genus, which shares a particularly defining feature common to at least a substantial number of the members of the claimed genus, which would enable the skilled artisan to immediately recognize and distinguish its members from others, so as to reasonably convey to the skilled artisan that Applicant has possession the claimed invention.  To adequately describe the genus of biopesticide compositions, Applicant must adequately describe the bacterial components that must be present in a given extract have efficacy as a biopesticide against a given pathogen.
However, the specification does not disclose distinguishing and identifying features of a representative number of members of the genus of extract to which the claims are drawn, such as a correlation between the components of the extract its recited function (efficacy as a biopesticide against a given pathogen), so that the skilled artisan could immediately envision, or recognize at least a substantial number of members of the claimed genus of biopesticide extracts.  
MPEP § 2163.02 states, “[a]n objective standard for determining compliance with the written description requirement is, 'does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed' ”.  The courts have decided:

The purpose of the “written description” requirement is broader than to merely explain how to “make and use”; the applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the “written description” inquiry, whatever is now claimed.

See Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Federal Circuit, 1991).  Furthermore, the written description provision of 35 USC § 112 is severable from its enablement provision; and adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. 
MPEP 2163.02 further states, “[p]ossession may be shown in a variety of ways including description of an actual reduction to practice, or by showing the invention was 'ready for patenting' such as by disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention” See, e.g., Pfaff v. Wells Elecs., Inc., 525 U.S. 55, 68, 119 S.Ct. 304, 312, 48 USPQ2d 1641, 1647 (1998); Regents of the Univ. of Cal. v. Eli Lilly, 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997); Amgen, Inc. v. Chugai Pharm., 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991) (one must define a compound by "whatever characteristics sufficiently distinguish it"). Moreover, because the claims encompass a genus of variant species, an adequate written description of the claimed invention must include sufficient description of at least a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics sufficient to show that Applicant was in possession of the claimed genus.  However, factual evidence of an actual reduction to practice has not been disclosed by Applicant in the specification; nor has Applicant shown the invention was “ready for patenting” by disclosure of drawings or structural chemical formulas that show that the invention was complete; nor has Applicant described distinguishing identifying characteristics sufficient to show that Applicant were in possession of the claimed invention at the time the application was filed.  
Additionally, MPEP 2163 states:
"A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed." In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004)”

And:

For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. See, e.g., Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. Instead, the disclosure must adequately reflect the structural diversity of the claimed genus, either through the disclosure of sufficient species that are "representative of the full variety or scope of the genus," or by the establishment of "a reasonable structure-function correlation." Such correlations may be established "by the inventor as described in the specification," or they may be "known in the art at the time of the filing date." See AbbVie, 759 F.3d at 1300-01, 111 USPQ2d 1780, 1790-91 (Fed. Cir. 2014) (Holding that claims to all human antibodies that bind IL-12 with a particular binding affinity rate constant (i.e., koff) were not adequately supported by a specification describing only a single type of human antibody having the claimed features because the disclosed antibody was not representative of other types of antibodies in the claimed genus, as demonstrated by the fact that other disclosed antibodies had different types of heavy and light chains, and shared only a 50% sequence similarity in their variable regions with the disclosed antibodies.). 

Therefore, because the art is unpredictable, in accordance with the MPEP and current caselaw, the description of extracts is not deemed representative of the genus of biopesticides to which the claims refer. Consequently, only the supernatant of a Paenibacillus elgii AM-67 culture medium supplemented with 3% glucose, 3% yeast extract and 5% NaCl (has efficacy as a biopesticide against Chinese cabbage soft rot disease caused by Erwinia), but not the full breadth of the claims meets the written description provision of 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.

35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2 and 4-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (Andong National University – IDS filed on 12-29-2020) for the reasons set forth in the previous Office action in the rejection of claims 1-3.
Applicant argues:
1.  Lee et al. is not available as art as it was not available as art as evidenced by the link http://data.riss.kr/resource/thesis/000014431150. 
2.  Accessibility to the aforementioned reference (thesis) was limited to three members of the thesis committee.

Applicant’s arguments have been fully considered and deemed non-persuasive. 
	With regard to Point 1, said link provides no information regarding the public accessibility of the aforementioned reference. Applicant is reminded that MPEP 2128.01 sets forth: 
2128.01    Level of Public Accessibility Required [R-10.2019]
The statutory phrase "printed publication" has been interpreted to mean that before the critical date the reference must have been sufficiently accessible to the public interested in the art; dissemination and public accessibility are the keys to the legal determination whether a prior art reference was "published." Constant v. Advanced Micro-Devices, Inc., 848 F.2d 1560, 1568, 7 U.S.P.Q.2d 1057, 1062 (Fed. Cir. 1988)

I.    A THESIS PLACED IN A UNIVERSITY LIBRARY OR A DOCUMENT PLACED IN AN ONLINE DATABASE MAY BE PRIOR ART IF SUFFICIENTLY ACCESSIBLE TO THE PUBLIC
A doctoral thesis indexed and shelved in a library is sufficiently accessible to the public to constitute prior art as a "printed publication." In re Hall, 781 F.2d 897, 228 USPQ 453 (Fed. Cir. 1986). Even if access to the library is restricted, a reference will constitute a "printed publication" as long as a presumption is raised that the portion of the public concerned with the art would know of the invention. In re Bayer, 568 F.2d 1357, 196 USPQ 670 (CCPA 1978).

With regard to Point 2, MPEP 2128 clearly sets forth:
When a document is cited in a rejection of a claim in an examination of a patent application or during an reexamination proceeding, an applicant or patent owner may challenge its public availability and/or the date it became publicly accessible, even when the document itself contains a publication date, by filing a proper affidavit or declaration under 37 CFR 1.132 that includes facts and evidence to support the applicant or patent owner's position.

And MPEP 716.01(c) sets forth:
716.01(c)    Probative Value of Objective Evidence [R-10.2019]
I.    TO BE OF PROBATIVE VALUE, ANY OBJECTIVE EVIDENCE SHOULD BE SUPPORTED BY ACTUAL PROOF
Objective evidence which must be factually supported by an appropriate affidavit or declaration to be of probative value includes evidence of unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the inventor or at least one joint inventor. See, for example, In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984) ("It is well settled that unexpected results must be established by factual evidence." "[A]ppellants have not presented any experimental data showing that prior heat-shrinkable articles split. Due to the absence of tests comparing appellant’s heat shrinkable articles with those of the closest prior art, we conclude that appellant’s assertions of unexpected results constitute mere argument."). See also In re Lindner, 457 F.2d 506, 508, 173 USPQ 356, 358 (CCPA 1972); Ex parte George, 21 USPQ2d 1058 (Bd. Pat. App. & Inter. 1991).

II.    ATTORNEY ARGUMENTS CANNOT TAKE THE PLACE OF EVIDENCE
The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the inventor or at least one joint inventor. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


As outlined previously, Lee et al. disclose the Paenibacillus elgii AM-67 strain (see title for example) and the use of culture medium of said strain to treat soft rot in Chinese cabbage caused by Pectobacterium carotovorum subsp. carotovorum (see abstract for example). 

New Grounds of Rejection
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 4-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 is rendered vague and indefinite by the use of the phrase “…an extract with chloroform…”. It is unclear what is meant to be engendered by said phrase. Is the extraction made with chloroform or added to the extract after extraction by some other means? As written, it is impossible to determine the metes and bounds of the claimed invention.
Claim 4 is rendered vague and indefinite by the use of the phrase “…an extract including: a supernatant…”. It is unclear whether the supernatant is the starting material or the end product of an extraction process. As written, it is impossible to determine the metes and bounds of the claimed invention.
Claim 9 is rendered vague and indefinite by the use of the phrase “…wherein the biopesticide composition comprises the Erwinia sp.”. It is unclear whether the Erwinia sp. is part of the composition or that the “contact” constitutes an intended use. As written, it is impossible to determine the metes and bounds of the claimed invention.

Conclusion

No claim is allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A ZEMAN whose telephone number is (571)272-0866. The examiner can normally be reached Monday thru Friday; 6:30 am - 3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B Nickol can be reached on 571-272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT A ZEMAN/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        October 13, 2022